CONSECO, INC. AND SUBSIDIARIES Exhibit Computation of Ratio of Earnings to Fixed Charges (Dollars in millions) Nine months ended Year ended September 30, December 31, 2009 2008 Pretax income (loss) from operations: Net income (loss) $ 52.1 $ (1,132.3 ) Add income tax expense 39.7 413.3 Add discontinued operations - 722.7 Pretax income from operations 91.8 3.7 Add fixed charges: Interest expense on corporate debt 37.6 67.9 Interest expense on investment borrowings 18.3 38.6 Interest added to policyholder account balances 166.4 330.5 Portion of rental (a) 6.4 13.4 Fixed charges 228.7 450.4 Adjusted earnings $ 320.5 $ 454.1 Ratio of earnings to fixed charges 1.40 X 1.01 X (a) Interest portion of rental is estimated to be 33 percent.
